*625In re Adams, Nikia; — Plaintiff; Applying For Writ of Certiorari and/or Review, City Civil Service Commission, No. 7796; to the Court of Appeal, Fourth Circuit, No. 2013-CA-0200.
Writ granted. Under the totality of the established facts, the appointing authority abused its discretion in terminating the plaintiffs employment. Regis v. Department of Police, 13-1124, p. 2 (La.6/28/13), 121 So.3d 665. Accordingly, the case is remanded to the Civil Service Commission to impose a more appropriate penalty than dismissal from service.
GUIDRY and CLARK, JJ„ would deny.